Citation Nr: 0949023	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to service-connected 
interstitial fibrosis, for the purpose of receiving accrued 
benefits.

3.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected 
interstitial fibrosis, for the purpose of receiving accrued 
benefits.

4.  Entitlement to an initially compensable evaluation for 
interstitial fibrosis, for the purpose of receiving accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Sons, Appellant's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1961.  He died in April 2003, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  This case was remanded by the 
Board in July 2006 for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2003 at the age of 64.  The 
certificate of death reported the immediate cause of death as 
myocardial infarction.  The underlying cause of death was 
listed as coronary artery disease.

2.  At the time of the Veteran's death, service connection 
was in effect for interstitial fibrosis due to asbestos 
exposure, evaluated as noncompensable.

3.  The medical evidence of record does not show that the 
cause of the Veteran's death was related to his active 
military service or to a service-connected disability.

4.  The medical evidence of record at the time of the 
Veteran's death does not show that he had a diagnosis of an 
anxiety disorder for VA purposes.

5.  The medical evidence of record at the time of the 
Veteran's death does not show that the Veteran had a 
cardiovascular disorder which was related to military service 
or to a service-connected disability.

6.  The medical evidence of record at the time of the 
Veteran's death shows that the Veteran's interstitial 
fibrosis was asymptomatic except for occasional, non-severe 
chest pain.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The criteria for entitlement to service connection for an 
anxiety disorder, to include as secondary to 
service-connected interstitial fibrosis, for the purpose of 
receiving accrued benefits, have not are not met.  38 
U.S.C.A. §§°1131, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310, 3.1000, 4.125 (2009).

3.  The criteria for entitlement to service connection for a 
cardiovascular disorder, to include as secondary to 
service-connected interstitial fibrosis, for the purpose of 
receiving accrued benefits, have not are not met.  38 
U.S.C.A. §§°1131, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2009).

4.  The criteria for an initially compensable evaluation for 
interstitial fibrosis, for the purpose of receiving accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.97, Diagnostic 
Code 6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in June 2003 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the appellant in January 2007, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, service personnel records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA medical opinion was provided to the 
appellant in connection with her claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in April 2003 at the age of 64.  The 
certificate of death reported the immediate cause of death as 
myocardial infarction.  The underlying cause of death was 
listed as coronary artery disease.  The appellant claims that 
the cause of the Veteran's death was related to his active 
military service.  Specifically, she claims that the 
Veteran's in-service asbestos exposure and service-connected 
interstitial fibrosis contributed to cause his death.

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

At the time of the Veteran's death, service connection was in 
effect for interstitial fibrosis due to asbestos exposure, 
evaluated as noncompensable.

The Veteran's service treatment records are negative for any 
diagnosis of a heart disorder.

After separation from military service, an April 2000 private 
medical report stated that the Veteran was admitted with 
complaints of shortness of breath and vomiting.  The Veteran 
complained of severe chest discomfort and burning.  After a 
review of the Veteran's history and a physical examination, 
the diagnosis was atrial fibrillation.

An April 2000 private radiographic report stated that the 
Veteran complained of rapid atrial fibrillations.  On views 
of the Veteran's chest, the Veteran's heart was normal.  
Multiple changes in the lungs were seen, but the examiner 
stated that "I doubt this represents acute [congestive heart 
failure] and I think it is more likely due to chronic 
interstitial disease and probably due to asbestos exposure."

A second April 2000 private medical report stated that there 
was evidence that the Veteran had significant lung 
abnormalities.  The diagnosis stated that pneumonia was "a 
good cause" for atrial fibrillations "in a patient who 
otherwise does not have any known underlying risk factors 
such as hypertension or [congestive heart failure."  The 
examiner stated that the diagnosis of pneumonia was unsure, 
but that the Veteran would be treated for it "until proven 
otherwise."

An August 2000 private radiographic report stated that after 
views of the Veteran's chest, the impression was bilateral 
interstitial fibrosis consistent with asbestosis, bilateral 
calcified pleural disease consistent with asbestos related 
disease, and enlarged heart.  The Veteran was advised to see 
a doctor for his enlarged heart.  The medical evidence of 
record shows that a heart disorder was consistently diagnosed 
from August 2000 onwards.

A September 2001 private medical report stated that the 
Veteran complained of difficulty sleeping for several days.  
The report noted that the Veteran had a history of 
supraventricular tachycardia "years ago" and that the 
Veteran was supposed to follow up with a cardiologist after 
the last episode, but never did.  After a review of the 
Veteran's medical history and a physical examination, the 
diagnoses were atrial fibrillation, congestive heart failure, 
bacterial pneumonia, and tachycardia.

A September 2001 private radiographic report stated that the 
Veteran complained of rapid atrial fibrillation.  On views of 
the Veteran's chest, the Veteran's heart was normal.  The 
report noted multiple changes in the lungs, including an 
increase in the interstitial markings in the mid to lower 
lungs, possibly due to evolving congestive heart failure.  A 
second September 2001 private radiographic report dated the 
next day stated that on views of the Veteran's chest, the 
Veteran's heart was normal.  The report noted multiple 
changes in the lungs, including progressive prominence of the 
interstitial patter, most likely due to congestive heart 
failure.  The impression was increasing prominence of the 
interstitial pattern bilaterally, probably due to congestive 
heart failure.

A March 2008 VA medical opinion stated that the Veteran's 
claims file had been reviewed.  The examiner noted the 
findings on the Veteran's certificate of death and the 
asbestos-related lung disabilities.  The opinion stated that

[c]hronic hypoxia and atrial fibrillation 
with rapid heart rate secondary to 
chronic pulmonary disease may aggravate 
underlying coronary artery disease.  
However, I know of no direct relationship 
between the [V]eteran's chronic pulmonary 
disease and his coronary artery disease 
and myocardial infarction.  Thus, while 
it is likely that the [V]eteran's 
coronary artery disease was aggravated by 
his service connected pulmonary disease, 
in my opinion it is less likely than not 
that his pulmonary complications resulted 
in his death from coronary artery disease 
and myocardial infarction.

The medical evidence of record does not show that the cause 
of the Veteran's death was related to his active military 
service or to a service-connected disability.  The Veteran's 
service medical records are negative for any diagnosis of a 
heart disorder.  There is no medical evidence of record that 
a heart disorder was diagnosed prior to April 2000, 
approximately 39 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

The appellant contends that the Veteran's service-connected 
interstitial fibrosis due to asbestos exposure contributed to 
cause the Veteran's death.  VA guidelines do not indicate any 
connection between asbestos exposure and heart disorders.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 9.  In addition, 
other than the certificate of death, the only medical 
evidence of record that provides any etiological opinion as 
to the cause of the Veteran's death is the March 2008 VA 
medical opinion report.  That report stated that while it was 
likely that the Veteran's coronary artery disease was 
aggravated by his service-connected pulmonary disease, it was 
less likely than not that the pulmonary complications 
resulted in his death.  While this opinion does indicate a 
connection between the Veteran's service-connected 
interstitial fibrosis and his coronary artery disease, it 
states that this connection was not related to the cause of 
the Veteran's death.  As such, the March 2008 VA medical 
opinion does not provide medical evidence of a causal 
connection between the Veteran's service-connected 
interstitial fibrosis and his death.  See 38 C.F.R. § 
3.312(c).

The statements of the appellant and the Veteran's children 
alone are not sufficient to prove that the cause of the 
Veteran's death was related to his military service or to a 
service-connected disability.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the appellant and the Veteran's 
children are not competent to make a determination that the 
cause of the Veteran's death was related to his military 
service or to a service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record linking the cause of the Veteran's death 
to his active military service or to any service-connected 
disability.  As such, service connection for the cause of the 
Veteran's death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record relating the cause of the Veteran's death 
to his active military service or to a service-connected 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

At the time of his death, the Veteran had pending claims of 
service connection for an anxiety disorder, to include as 
secondary to service-connected interstitial fibrosis; service 
connection for a cardiovascular disorder, to include as 
secondary to service-connected interstitial fibrosis; and 
entitlement to an initially compensable evaluation for 
interstitial fibrosis.  When a Veteran has a claim pending at 
the time of his death, his surviving spouse may be paid 
periodic monetary benefits, which were due and unpaid, to 
which he was entitled at the time of his death based on 
existing ratings or decisions, or other evidence that was on 
file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Although the appellant's claim for accrued benefits is 
separate from the claims that the Veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
Veteran's claims and the appellant takes the Veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

For accrued benefits purposes, the appellant seeks service 
connection for an anxiety disorder and a cardiovascular 
disorder, which she contends are attributable to the 
Veteran's military service, as well as an initially 
compensable evaluation for interstitial fibrosis.  The 
evidence of record at the time of the Veteran's death 
consisted of his service treatment records, service personnel 
records, private medical reports dated in August 2000 and 
September 2000, and an April 2001 VA fee-based medical 
examination report.  In addition, VA was in constructive 
possession of VA medical records dated from January 2003 to 
April 2003.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
such, the determination of all of the accrued benefits claims 
must be made on the basis of this evidence alone, and cannot 
consider evidence associate with the claims file, or 
generated by VA, after the Veteran's death.  See 38 C.F.R. 
§ 3.1000(d)(4).

Anxiety Disorder

As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v, 12 Vet. App. at 
253.  A diagnosis of a mental disorder, including PTSD, must 
conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

With respect the claim of entitlement to service connection 
for an anxiety disorder, the relevant medical evidence of 
record at the time of the Veteran's death was limited to the 
Veteran's service treatment records, a September 2000 private 
medical report, and VA medical records dated in March 2003 
and April 2003.

The Veteran's service treatment records were negative for any 
diagnosis of an anxiety disorder.

After separation from military service, a September 2000 
private medical report stated that the Veteran was referred 
for evaluation of asbestos related changes on a chest x-ray.  
The report stated that the Veteran was "incredibly anxious" 
about medical findings that he had a respiratory disorder 
related to asbestos exposure.  The report noted that the 
Veteran's chest pain "generates a lot of anxiety."  The 
Veteran reported that he experienced a lot of anxiety about 
the medical examination.

A March 2003 VA outpatient medical report stated that the 
Veteran experienced "great anxiety" about the medical 
appointment.

An April 2003 VA outpatient medical report addendum stated 
that the examiner agreed with the diagnosis of anxiety.  The 
Veteran was scheduled for a follow-up consultation with the 
psychiatric department.

The April 2003 VA administrative note stated that the Veteran 
had been scheduled for a consultation to evaluate 
anxiety/depression, but the Veteran did not show up for the 
appointment.

The medical evidence of record at the time of the Veteran's 
death does not show that he had a diagnosis of an anxiety 
disorder for VA purposes.  The September 2000 private medical 
report only stated that the Veteran was anxious, and did not 
provide a diagnosis of an anxiety disorder.  While the April 
2003 VA outpatient medical report gave a diagnosis of 
anxiety, it did not conform to the criteria of DSM-IV and was 
thus insufficient for VA purposes.  See 38 C.F.R. § 4.125.  
The Veteran did not attend the consultation scheduled to 
provide him with a proper DSM-IV compliant diagnosis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Veteran's statements alone are not sufficient to prove 
that he had a diagnosis of an anxiety disorder for VA 
purposes.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, the medical evidence of record at 
the time of the Veteran's death did not show that the Veteran 
had a diagnosis of an anxiety disorder for VA purposes.  As 
such, service connection for an anxiety disorder, for the 
purpose of receiving accrued benefits, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record at the time of the Veteran's death did not show that 
the Veteran had a diagnosis of an anxiety disorder for VA 
purposes, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.

Cardiovascular Disorder

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition; or (2) a 
disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including cardiovascular-renal disease, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

With respect the claim of entitlement to service connection 
for a cardiovascular disorder, the relevant medical evidence 
of record at the time of the Veteran's death was limited to 
an August 2000 private medical report and VA medical records 
dated from January 2003 to April 2003.

The Veteran's service treatment records were negative for any 
diagnosis of a cardiovascular disorder.

After separation from military service, an August 2000 
private medical report stated that the Veteran was taking 
medication for a heart disorder.

VA outpatient medical reports dated from January 2003 to 
March 2003 stated that the Veteran was taking Coumadin.

A March 2003 VA outpatient medical report stated that the 
Veteran had a history of paroxysmal atrial fibrillation.  The 
Veteran reported no recurrences of atrial fibrillation since 
his last visit.  After physical examination, the assessment 
was coronary artery disease and atrial fibrillation.

An April 2003 VA outpatient medical report addendum stated 
that the examiner agreed with the diagnoses of coronary 
artery disease and paroxysmal atrial fibrillation.

An April 2003 VA outpatient medical report stated that the 
Veteran had a history of atrial fibrillation and was taking 
Coumadin and Diltiazem.  On physical examination, the 
Veteran's heart was irregular.

The medical evidence of record at the time of the Veteran's 
death does not show that the Veteran had a cardiovascular 
disorder which was related to military service or to a 
service-connected disability.  The Veteran's service 
treatment records were negative for any diagnosis of a 
cardiovascular disorder.  While the medical evidence of 
record at the time of the Veteran's death showed that a 
cardiovascular disorder was subsequently diagnosed, there was 
no medical evidence of record at the time of the Veteran's 
death which showed that such a disorder was diagnosed prior 
to August 2000.  See Mense , 1 Vet. App. at 356 (1991).  In 
addition, there was no medical evidence of record at the time 
of the Veteran's death that addressed the etiology of the 
Veteran's cardiovascular disorder, let alone related it to 
military service or to a service-connected disability.

The Veteran's statements alone are not sufficient to prove 
that his cardiovascular disorder was related to military 
service or to a service-connected disability.  Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
the medical evidence of record at the time of the Veteran's 
death did show that the Veteran had a diagnosis of a 
cardiovascular disorder which was related to military service 
or to a service-connected disability.  As such, service 
connection for a cardiovascular disorder, for the purpose of 
receiving accrued benefits, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record at the time of the Veteran's death did not show that 
the Veteran had a diagnosis of a cardiovascular disorder 
which was related to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Interstitial Fibrosis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the appellant's claim of entitlement to an 
initially compensable evaluation for interstitial fibrosis, 
for the purpose of receiving accrued benefits, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for interstitial fibrosis.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for interstitial fibrosis due to asbestos 
exposure was granted by a December 2001 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.97, Diagnostic Code 6833-6825, effective March 28, 2001.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that asbestosis, under Diagnostic Code 6833, was 
the service-connected disorder, and diffuse interstitial 
fibrosis, under Diagnostic Code 6825, was a residual 
condition.

With respect to the evaluation of the severity of the 
Veteran's interstitial fibrosis, the relevant medical 
evidence of record at the time of the Veteran's death was 
limited to private medical reports dated in August 2000 and 
September 2000, an April 2001 VA fee-based medical 
examination report, and VA medical records dated in March 
2003 and April 2003.

An August 2000 private medical report stated that the Veteran 
had a history of asbestosis for the previous 4 months.

A September 2000 private medial report stated that the 
Veteran was seen for evaluation of asbestos related changes 
on a chest x-ray.  The report stated that in April a routine 
chest x-ray had shown evidence of interstitial fibrosis with 
some apical bulla and pleural calcifications consistent with 
asbestos related disease.  The examiner stated that "[f]rom 
a pulmonary standpoint he is incredibly asymptomatic.  He 
states he can walk up to 5 to 7 miles a day without 
significant dyspnea."  The Veteran complained of occasional, 
non-severe, chest discomfort which was fleeting.  The 
examiner stated that the Veteran's pulmonary function tests 
were "incredibly normal."  There was "slight evidence" of 
hyperinflation and air trapping, but the Veteran had a 
diffusing capacity of 101 percent.  There were some rales at 
the bases on physical examination.  The examiner further 
described the Veteran's pulmonary function tests as "very 
normal."

An April 2001 VA fee-based medical examination report stated 
that the Veteran had normal pulmonary function tests.  He 
denied any shortness of breath or cough.  The Veteran 
reported occasional pain with deep breaths, particularly with 
an upper respiratory infection, but stated that he did not 
take medication, exercised, and continued to work.  On 
physical examination, the Veteran's lungs were normal.  The 
examiner stated that the Veteran was asymptomatic except for 
occasional pleuritic chest pain.

A March 2003 VA outpatient medical report stated that the 
Veteran had a history of questionable chronic obstructive 
pulmonary disease and asbestosis.  The Veteran denied any 
recent chest pain or shortness of breath and reported that he 
walked 5 to 7 miles per day until the weather got cold.  On 
physical examination, the Veteran's chest was clear to 
auscultation, bilaterally, and there was no wheezing.  The 
assessment was asbestosis with questionable chronic 
obstructive pulmonary disease which was asymptomatic and with 
pulmonary function tests within normal limits.

An April 2003 VA outpatient medical report stated that on 
physical examination, the Veteran's lungs were normal and 
clear.

Under Diagnostic Code 6833 and 6825, both asbestosis and 
diffuse interstitial fibrosis are to be rated under the 
General Rating Formula for Interstitial Lung Disease.  This 
Formula states that a 10 percent evaluation is warranted for 
FVC of 75- to 80-percent predicted value, or; DLCO by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted.  A 30 percent evaluation is warranted for FVC of 
65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-
percent predicted.  A 60 percent evaluation is warranted for 
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is warranted for FVC 
less than 50 percent of predicted value, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97.

The medical evidence of record at the time of the Veteran's 
death shows that the Veteran's interstitial fibrosis was 
asymptomatic except for occasional, non-severe chest pain.  
The September 2000 private medial report, the April 2001 VA 
fee-based medical examination report, and the March 2003 VA 
outpatient medical report all stated that the Veteran's 
pulmonary function tests were normal.  In addition, the 
September 2000 private medial report described the Veteran's 
manifestations as "incredibly asymptomatic," "incredibly 
normal," and "very normal."  The April 2001 VA fee-based 
medical examination report stated that the Veteran was 
asymptomatic except for occasional pleuritic chest pain.  The 
March 2003 VA outpatient medical report stated that the 
Veteran was asymptomatic.  As such, an initially compensable 
evaluation is not warranted interstitial fibrosis, for the 
purpose of receiving accrued benefits.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for interstitial fibrosis, there 
is no basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his 
disabilities rating for interstitial fibrosis inadequate.  
The Veteran's interstitial fibrosis was evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6833, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  As noted above, the 
Veteran's interstitial fibrosis was asymptomatic except for 
occasional, non-severe chest pain.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms were 
more than adequately contemplated by the disabilities rating 
for his interstitial fibrosis.  A rating in excess of the 
initially assigned rating is provided for certain 
manifestations of interstitial fibrosis, but the medical 
evidence reflects that those manifestations were not present 
in this case.  The criteria for a noncompensable rating for 
the Veteran's interstitial fibrosis more than reasonably 
described the Veteran's disability level and symptomatology 
and, therefore, the initially assigned schedular evaluation 
was adequate and no referral is required.  See VAOGCPREC 06-
96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.97, 
Diagnostic Code 6833.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for an 
initially compensable evaluation, the doctrine is not for 
application.  Gilbert , 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Service connection for an anxiety disorder, for the purpose 
of receiving accrued benefits, is denied.

Service connection for a cardiovascular disorder, for the 
purpose of receiving accrued benefits, is denied.

An initial compensable evaluation for interstitial fibrosis, 
for the purpose of receiving accrued benefits, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


